Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 26, 2020

                                     No. 04-20-00441-CV

             IN THE INTEREST OF D.F.S., C.S.S., AND C.R.S., CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02723
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER

       Appellant’s brief was originally due on October 26, 2020. On October 25, 2020,
appellant filed a motion for extension of time requesting an additional twenty days to file the
brief.
       We GRANT the motion and order appellant’s counsel, Mr. John F. Davis, to file
appellant’s brief no later than November 16, 2020.

        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Counsel is advised that no
further extensions of time will be granted absent a motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court